internal_revenue_service number release date index number ------------------------ ------------------------------------ ---------------------------------------- --------------------------------- ------------------------------- in re ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ---------------- telephone number -------------------- refer reply to cc psi b05 plr-101619-17 date date legend taxpayer ------------------------------------------------------------------------------------------------- --------------------------------- ------------------------------------------------------------------------------------------------- tenant year x state property --------------------------------- ------------------------------------------------------ ------------- ----------------------------------------------------- dear ------------ this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations for taxpayer to make an election under sec_1_48-4 of the income_tax regulations for year x facts according to the information submitted and representations made taxpayer a limited_liability_company organized under the laws of state owns the property taxpayer rehabilitated the property in a manner that qualified for the rehabilitation_credit under sec_47 of the internal_revenue_code tenant a limited_liability_company organized under the laws of state leases the property from taxpayer taxpayer and tenant entered into an agreement to pass through taxpayer’s qualified_rehabilitation_expenditures qres relating to the property to tenant the agreement required taxpayer to file an election under sec_1_48-4 on or before the due plr-101619-17 date including extensions of tenant’s return for the year in which the qres are placed_in_service taxpayer placed_in_service a phase of the rehabilitated property in year x however taxpayer failed to timely make the election for year x due to inadvertence neither taxpayer nor tenant claimed the rehabilitation_credit based on the qres placed_in_service in year x further taxpayer has not made an election under sec_47 law and anaylysis sec_38 allows a credit for the taxable_year in an amount equal to the sum of the business_credit carryforwards carried to the taxable_year the amount of the current_year_business_credit plus the business_credit carrybacks carried to the taxable_year under sec_38 the amount of the current_year_business_credit includes the investment_credit under sec_46 under sec_46 the investment_credit includes the rehabilitation_credit under sec_47 sec_47 provides that the rehabilitation_credit for any taxable_year is the sum of percent of the qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building other than a certified_historic_structure and percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure under sec_47 qualified_rehabilitation_expenditures with respect to any qualified_rehabilitated_building shall be taken into account for the taxable_year in which the qualified_rehabilitated_building is placed_in_service sec_47 provides that a building shall be treated as having been substantially_rehabilitated only if the qualified_rehabilitation_expenditures during the 24-month measuring period selected by the taxpayer ending with or within the taxable_year exceed the greater of i the adjusted_basis of the building as of the beginning of the 24-month period or ii dollar_figure sec_47 provides that in the case of any rehabilitation that may reasonably be expected to be completed in phases set forth in architectural plans and specifications completed before the physical work on the rehabilitation begins a month measuring period shall be substituted for a 24-month measuring period sec_1_48-12 provides in part that a rehabilitation may reasonably be expected to be completed in phases if it consists of two or more distinct stages of development the determination of whether a rehabilitation consists of distinct stages and therefore may reasonably be expected to be completed in phases shall be made on plr-101619-17 the basis of all the relevant facts and circumstances in existence before physical work on the rehabilitation begins section sec_50 makes applicable rules similar to the rules of former sec_48 relating to certain leased property under former sec_48 a person other than a person referred to in former sec_46 who is a lessor of property may at such time in such manner and subject_to such conditions as are provided by regulations prescribed by the secretary elect with respect to any new sec_38 property other than property described in former sec_48 to treat the lessee as having acquired the property sec_1_48-4 provides that a lessor of property may elect to treat the lessee of the property as having purchased the property for purposes of the credit allowed by sec_38 if the conditions specified in sec_1_48-4 through v are satisfied sec_1_48-4 requires a statement of election to treat the lessee as a purchaser to be filed in the manner and within the time provided in sec_1_48-4 or g sec_1_48-4 provides that the election of the lessor with respect to a particular property or properties must be made by filing a statement with the lessee signed by the lessor and including the written consent of the lessee containing the information specified in sec_1_48-4 through vii sec_1_48-4 provides that the sec_1_48-4 election statement must be filed with the lessee on or before the due_date including any extensions of time of the lessee’s return for the lessee’s taxable_year during which possession of the property is transferred to the lessee sec_1_48-4 provides that the lessor and the lessee must keep as a part of their records the election statement referred to in sec_1_48-4 and that the lessor must attach to its income_tax return a summary statement of all property leased during its taxable_year with respect to which an election is made the summary statement must contain the following information the name address and taxpayer account number of the lessor and in numerical account number order each lessee’s account number name and address the estimated_useful_life category of the property or if applicable the estimated_useful_life expressed in years and the basis or fair_market_value of the property whichever is applicable sec_301_9100-1 provides that this section and sec_301_9100-2 and sec_301_9100-3 establish the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election an extension of time is available for elections that a taxpayer is otherwise eligible to make however the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election plr-101619-17 sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax and that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including the affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government conclusion based solely on the information submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted an extension of time of days from the date of this letter to make an election under sec_1_48-4 for year x for this purpose taxpayer must file a statement of election in accordance with sec_1_48-4 further taxpayer must file an amended_return for year x attaching the summary statement required by sec_1_48-4 and a copy of this letter a copy of this letter is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any provisions of the code in particular we express no opinion on whether all of the conditions specified in sec_1_48-4 are satisfied whether taxpayer’s rehabilitation_expenditures with respect to the property are qualified_rehabilitation_expenditures under sec_47 whether taxpayer’s rehabilitation meets the definition of a phased rehabilitation under sec_1_48-12 or whether taxpayer’s rehabilitation of the property otherwise meets the requirements under sec_47 further we express no opinion on whether any of the limited_liability companies involved are partnerships for federal tax purposes whether any of the members of the limited_liability companies are partners for federal tax purposes or whether the lease at issue is lease for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-101619-17 in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to each of your authorized representatives the ruling contained in this letter is based on the information submitted and representations made by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination sincerely john p moriarty acting associate chief_counsel passthroughs and special industries by jian h grant senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
